Exhibit 10.2

 

NEITHER THIS WARRANT NOR THE SECURITIES UNDERLYING THIS WARRANT HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION (“COMMISSION”) UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (“ACT”) OR UNDER APPLICABLE
STATE SECURITIES LAWS.  THIS WARRANT AND THE SECURITIES UNDERLYING THIS WARRANT
MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE DISPOSED OF FOR VALUE WITHOUT
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, UNLESS THE
HOLDER HEREOF PROVIDES THE COMPANY WITH AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT THE PROPOSED OFFER FOR SALE, SALE OR OTHER DISPOSITION IS
EXEMPT FROM SUCH REGISTRATION REQUIREMENTS.

 

 

SELLING AGENT’S WARRANT

 

No. SAW-1

 

Number of Shares of Common
Stock Purchasable Upon Exercise
of Warrant:  818,181

 

Vista Medical Technologies, Inc., a Delaware corporation (the “Company”), hereby
certifies that for the Exercise Price stated herein for each share of common
stock, $0.01 par value per share, of the Company (“Common Stock”), issuable upon
exercise of this Selling Agent’s Warrant (“Selling Agent’s Warrant”), Viewtrade
Financial or any assignees of directors or officers of Viewtrade Financial as it
may direct in its sole discretion (the “Selling Agent” ), is entitled, subject
to the terms set forth in this Selling Agent’s Warrant, at any time or from time
to time, commencing on May 26, 2004 (the “Issue Date”), to purchase from the
Company Eight Hundred and Eighteen Thousand One Hundred and Eighty One (818,181)
shares of Common Stock (the “Shares”), of the Company at the exercise price per
share as follows: 545,454 Shares at an exercise price of One Dollar and Two
Cents ($1.02) per Share and 272,727 Shares at an exercise price of Ninety five
cents ($.95) per Share (collectively each of the exercise prices per Share shall
hereinafter be referred to as the “Exercise Price”), all as more particularly
described in the Company’s Confidential Private Placement Memorandum, dated May
17, 2004, as amended (the “Memorandum”).  The Shares issuable upon exercise of
this Selling Agent’s Warrant have the same respective terms as the Shares
offered pursuant to the Memorandum except that (i) the holder of this Selling
Agent’s Warrant (the “Holder”) shall have registration rights under the
Securities Act of 1933, as amended (the “Act”), for the Shares as more fully
described in Section 8 of this Selling Agent’s Warrant, and (ii) the securities
subject hereof are subject to adjustment in accordance with Section 5 hereof. 
This Selling Agent’s Warrant and all rights hereunder, to the extent such rights
shall not have been exercised, shall terminate and become null and void to the
extent the Holder fails to exercise any portion of this Selling Agent’s Warrant
prior to 5:00 p.m., Eastern Time, on May 26, 2009.

 

--------------------------------------------------------------------------------


 

1.                                      Exercise of Warrant.

 

(a)                                  All or any part of this Selling Agent’s
Warrant may be exercised by the Holder hereof by surrendering it, with the form
of subscription at the end hereof duly executed by such Holder, to the Company
at its principal executive office or at the Company’s transfer agent accompanied
by payment in full of the Exercise Price payable in respect of all or part of
this Selling Agent’s Warrant being exercised.  If less than the entire Selling
Agent’s Warrant is exercised, the Company shall, upon such exercise, execute and
deliver to the Holder thereof a new Selling Agent’s Warrant in the same form as
this Selling Agent’s Warrant evidencing the Selling Agent’s Warrant to the
extent not exercised.  This Selling Agent’s Warrant shall be deemed to have been
exercised prior to the close of business on the date this Selling Agent’s
Warrant is surrendered and payment is made in accordance with the foregoing
provisions.

 

(b)                                 Forms of Payment Authorized.  Payment of the
Exercise Price may be made (i) in cash, by certified or official bank check, or
cash equivalent, (ii) by tender to the Company of shares of the Company’s stock
owned by the Holder having a value, as determined by the Company’s Board of
Directors (but without regard to any restrictions on transferability applicable
to such stock by reason of federal or state securities laws or agreements with
an underwriter for the Company), not less than the Exercise Price, or (iii)
“cashless exercise” by the assignment to a broker-dealer registered under the
Securities Exchange Act of 1934, as amended (“Exchange Act”), of the proceeds of
a sale of some or all of the shares being acquired upon the exercise of this
Selling Agent’s Warrant, provided such assignment complies with Regulation T as
promulgated under the Exchange Act by the Board of Governors of the Federal
Reserve System, (iv) -by tender to the Company of a portion of this Selling
Agent’s Warrant, which portion shall be deemed to have a value equal to the
difference between the exercise price and the fair market value per share of the
Common Stock purchasable upon exercise of the portion of this Selling Agent’s
Warrant tendered (as determined by reference to the closing transaction price or
in the absence thereof, the closing bid price, on the trading date preceding the
date that such tender is made, or if no trading market exists, then pursuant to
section 2(c) below), or (v) by any combination thereof.

 

2.                                      Fractional Shares.

 

No fractional securities or scrip representing fractional securities shall be
issued upon the exercise of this Selling Agent’s Warrant.  With respect to any
fraction of a share of Common Stock otherwise issuable upon any such exercise
hereof, the Company shall pay to the Holder an amount in cash equal to such
fraction multiplied by the current market value of such fractional securities,
determined as follows:

 

(a)                                  If the security is listed on a national
securities exchange or admitted to unlisted trading privileges on such exchange,
the current market value shall be the last reported sale price of the security
on such exchange on the last business day prior to the date of exercise of this
Selling Agent’s Warrant, or if no such sale is made on such day, the average
closing bid and asked prices for such day on such exchange; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 If the security is not listed or admitted to
unlisted trading privileges, the current value shall be the last reported sale
price on the National Association of Securities Dealers Automated Quotation
(“NASDAQ”) National Market System (“NASDAQ/NMS”) or the mean of the last
reported bid and asked prices reported by the NASDAQ System or the NASD OTC
Bulletin Board (or, if not so quoted, by the National Quotation Bureau, Inc.) on
the last business day prior to the date of the exercise of this Selling Agent’s
Warrant; or

 

(c)                                  If the security is not so listed or
admitted to unlisted trading privileges and prices are not reported on NASDAQ,
or the NASD OTC Bulletin Board (or by the National Quotation Bureau, Inc.), the
current value shall be an amount, not less than the book value, determined in
such reasonable manner as may be prescribed by the Board of Directors of the
Company.

 

3.                                      Exchange, Assignment or Loss of Warrant.

 

Subject to the transfer limitations contained herein and to compliance with
applicable laws, this Selling Agent’s Warrant is exchangeable, without expense,
at the option of the Holder, upon presentation and surrender hereof to the
Company, for other Selling Agent’s Warrants of different denominations entitling
the Holder thereof to purchase in the aggregate the same number of securities
purchasable hereunder.  Any assignment shall be made by surrender of this
Selling Agent’s Warrant to the Company with the Form of Assignment annexed
hereto duly executed and funds sufficient to pay any transfer tax; whereupon the
Company shall, without charge, cause to be executed and delivered a new Selling
Agent’s Warrant in the name of the assignee named in such instrument of
assignment and this Selling Agent’s Warrant shall promptly be cancelled.  This
Selling Agent’s Warrant may be divided or combined with other warrants that
carry the same rights upon presentation hereof to the Company together with a
written notice specifying the names and denominations in which new Selling
Agent’s Warrants are to be issued and signed by the Holder hereof.  The term
“Selling Agent’s Warrant” as used herein includes any warrants issued in
substitution for or replacement of this Selling Agent’s Warrant, or into which
this Selling Agent’s Warrant may be divided or exchanged.  Upon receipt by the
Company of evidence satisfactory to it of the loss, theft, destruction or
mutilation of this Selling Agent’s Warrant, and, in the case of loss, theft or
destruction, of reasonably satisfactory indemnification including a surety bond,
and upon surrender and cancellation of this Selling Agent’s Warrant, if
mutilated, the Company will cause to be executed and delivered a new Selling
Agent’s Warrant of like tenor and date.  Although the Company may require a
surety bond or other indemnity in connection with each new issuance, any such
new Selling Agent’s Warrant executed and delivered shall constitute an
additional contractual obligation on the part of the Company, whether or not
this Selling Agent’s Warrant so lost, stolen, destroyed or mutilated shall be at
any time enforceable by anyone.

 

3

--------------------------------------------------------------------------------


 

4.                                      Rights of the Holder.

 

The Holder of this Selling Agent’s Warrant shall not, by virtue hereof, be
entitled to any voting or other rights of a stockholder in the Company, either
at law or equity, and the rights of the Holder are limited to those expressed in
this Selling Agent’s Warrant.

 

5.                                      Adjustments.

 

(a)                                  The number of securities purchasable upon
exercise of this Selling Agent’s Warrant and the exercise prices therefor shall
be subject to adjustment from time to time in the event that the Company shall: 
(1) pay a dividend in, or make a distribution of, shares of Common Stock or
other securities, (2) subdivide its outstanding shares of Common Stock into a
greater number of shares, (3) combine its outstanding shares of Common Stock
into a smaller number of shares or (4) spin-off a subsidiary by distributing, as
a dividend or otherwise, shares of the subsidiary to its Common Stock
stockholders.  In any such case, the total number of securities purchasable upon
exercise of this Selling Agent’s Warrant immediately prior thereto shall be
adjusted so that the Holder shall be entitled to receive, at the same aggregate
exercise price, the number of shares of Common Stock or other securities that
the Holder would have owned or would have been entitled to receive immediately
following the occurrence of any of the events described above had this Selling
Agent’s Warrant been exercised in full immediately prior to the occurrence (or
applicable record date) of such event.  An adjustment made pursuant to this
Section 5(a) shall, in the case of a stock dividend or distribution, be made as
of the record date and, in the case of a subdivision or combination, be made as
of the effective date thereof.  If, as a result of any adjustment pursuant to
this Section 5(a), the Holder shall become entitled to receive shares of two or
more classes or series of securities of the Company, the Board of Directors of
the Company shall equitably determine the allocation of the adjusted exercise
price between or among shares of the Holder of such allocation.

 

(b)                                 In the event of any reorganization or
recapitalization of the Company or in the event the Company consolidates with or
merges into or with another entity or transfers all or substantially all of its
assets to another entity, then and in each such event, the Holder, on exercise
of this Selling Agent’s Warrant as provided herein, at any time after the
consummation of such reorganization, recapitalization, consolidation, merger or
transfer, shall be entitled, and the documents executed to effectuate such event
shall so provide, to receive the stock or other securities or property to which
the Holder would have been entitled upon such consummation if the Holder had
exercised this Selling Agent’s Warrant immediately prior thereto.  In such case,
the terms of this Selling Agent’s Warrant shall survive the consummation of any
such reorganization, recapitalization, consolidation, merger or transfer and
shall be applicable to the shares of stock or other securities or property
receivable on the exercise of this Selling Agent’s Warrant after such
consummation.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Whenever a reference is made in this
Section 5 to the issue or sale of shares of Common Stock the term “Common
Stock”  shall mean the Common Stock of the Company of the class authorized as of
the date hereof.

 

(d)                                 Whenever the number of securities
purchasable upon exercise of this Selling Agent’s Warrant or the exercise prices
thereof shall be adjusted as required herein, the Company shall forthwith file
such information with its Secretary at its principal office in the form of a
certificate of an authorized officer of the Company, with the price determined
as herein provided and setting forth in detail the facts requiring such
adjustment.  Each such officer’s certificate shall be made available at all
reasonable times for inspection by the Holder and the Company shall, forthwith
after such adjustment, deliver a copy of such certificate to the Holder.

 

(e)                                  The Company will not, by amendment of its
certificate of incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issuance or sale of
securities or any other voluntary action, avoid or seek to avoid the performance
of any of the terms of this Selling Agent’s Warrant, but will at all times in
good faith take all necessary action to carry out the intent of all such terms. 
Without limiting the generality of the foregoing, the Company (1) will not cause
the par value of any securities receivable on exercise of this Selling Agent’s
Warrant to be in excess of the amount payable therefor on such exercise, (2)
will take all action as may be necessary or appropriate so that the Company may
validly and legally issue fully paid and nonassessable shares (or other
securities or property deliverable hereunder) upon the exercise of this Selling
Agent’s Warrant, and (3) will not transfer all or substantially all of its
assets to any other person (corporate or otherwise), or consolidate with or
merge into any other person or permit any such person to consolidate with or
merge with or into the Company (if the Company is not the surviving person),
unless such other person shall be bound by all the terms of this Selling Agent’s
Warrant.  If any event occurs as to which the other provisions of this Selling
Agent’s Warrant are not strictly applicable or if strictly applicable would not
fairly protect the purchase rights of this Selling Agent’s Warrant in accordance
with the essential intent and principles of such provisions, then the Board of
Directors shall make an adjustment in the application of such provisions, in
accordance with such essential intent and principles, in order to protect such
purchase rights.  This Selling Agent’s Warrant shall bind the successors and
assigns of the Company.

 

6.                                      Notices of Record Dates, Etc.

 

(a)                                  If the Company shall fix a record date of
the holders of the Common Stock (or other securities at the time deliverable
upon exercise of this Selling Agent’s Warrant) for the purpose of entitling or
enabling them to receive any dividends or other distribution, or to receive any
right to subscribe for or purchase any shares of any class of any securities, or
to receive any other right contemplated by Section 5 or otherwise; or

 

(b)                                 In the event of any reorganization or
recapitalization of the Company, any reclassification of the capital stock of
the Company, any consolidation or merger of the

 

5

--------------------------------------------------------------------------------


 

Company with or into another corporation or any transfer of all or substantially
all of the assets of the Company to another entity; or

 

(c)                                  In the event of the voluntary or
involuntary dissolution, liquidation or winding up of the Company;

 

then, in any such event, the Company shall mail or cause to be mailed to the
Holder a notice specifying, as the case may be, (1) the date on which a record
is to be taken for the purpose of such dividend, distribution or right and
stating the amount and character of such dividend, distribution or right, or (2)
the date on which a record is to be taken for the purpose of voting on or
approving such reorganization, recapitalization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up and
the date on which such event is to take place and the time, if any is to be
fixed, as of which the Holder of record of Shares shall be entitled to exchange
its Shares for securities or other property deliverable on such reorganization,
recapitalization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding up.  Such notice shall be mailed at the same
date as the Company shall inform its stockholders, but in no event less than ten
days preceding such record date.

 

7.                                      Reservation of Shares.

 

The Company shall at all times reserve, for the purpose of issuance on exercise
of this Selling Agent’s Warrant, such number of Shares or other securities as
shall from time to time be sufficient to comply with this Selling Agent’s
Warrant, and the Company shall take such corporate action as may in the opinion
of its counsel be necessary to increase its authorized and unissued shares of
Common Stock or other securities in such number as shall be sufficient for such
purpose.

 

8.                                      Registration.

 

(a)                                  Definitions.  As used in this Section 8,
the following terms shall have the meanings set forth below:

 

(i)                                     The terms “register,” “registered” and
“registration” shall refer to a registration effected by preparing and filing a
registration statement or similar document in compliance with the Act, and the
declaration or ordering of the effectiveness of such registration statement or
document.

 

(ii)                                  The term “Registrable Securities” shall
mean:  (A) the Common Stock issued or issuable upon exercise of this Selling
Agent’s Warrant; and (B) Common Stock or other securities of the Company issued
(or issuable upon the conversion or exercise of any warrant, right or other
security which is issued as) as a dividend or other distribution with respect
to, in exchange for or in replacement of such warrant or Common Stock,
referenced in (B) or (C) immediately above, excluding in all cases, however, any
Registrable Securities sold to the public pursuant to a registration under the
Act or an applicable exemption therefrom.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Demand Registration Rights.  If, at any time
during the period commencing on the Issue Date and ending five (5) years
thereafter, the Company shall receive a written request (a “Request”), from
Holders who in the aggregate own (or upon exercise of all Registrable Securities
then outstanding or issuable would own) a majority of the total number of shares
of Common Stock then included (or which upon such exercise would be included) in
the Registrable Securities (the “Majority Holders”), to register the resale of
at least a majority of the Registrable Securities then outstanding, the Company
shall, as promptly as practicable, prepare and file with the Securities and
Exchange Commission (“SEC”) a registration statement sufficient to permit the
public offering and sale of the Registrable Securities through the facilities of
all appropriate securities exchanges and the over-the-counter market, and will
use its best efforts through its officers, directors, auditors, and counsel to
cause such registration statement to become effective as promptly as
practicable; provided that the Company shall only be obligated to register
Registrable Securities on two (2) occasions (at least 12 months apart) pursuant
to this Section 8(b).  Within five (5) business days after receiving a Request,
the Company shall give written notice to all the other Holders, advising each of
them that the Company is proceeding with such registration and offering to
include therein all or any portion of any such other Holder’s Registrable
Securities, provided that the Company received a written request to do so from
such Holder within thirty (30) days after receipt by him or it of the Company’s
notice.  Notwithstanding anything contained in this Section 8(b) to the
contrary:  (i) no person may make a Request that the Company file, nor shall the
Company be obligated to file, a registration statement on any date that is
within ninety (90) days of the effective date of any registration statement
filed by the Company and pursuant to which such person was given full
“piggyback” registration rights in accordance with Section 8(c) hereof including
without limitation the ability to include all Registrable Securities requested
to be included therein; and (ii) the Company may delay the registration of the
securities to which a Request relates if upon receipt of such Request (A) the
Company notifies the person making the Request that it is contemplating filing a
Registration Statement within ninety (90) days of such request, or (B) the
Company notifies the person making the request that the Board of Directors of
the Company has determined that a material event has occurred that has not been
publicly disclosed and which if disclosed would have a material adverse effect
on the Company; provided that (x) in the case of clause (ii)(A) of this
paragraph, the Company shall, as soon as practical, upon the first to occur of
the abandonment of such contemplated registration statement or the expiration of
such ninety (90) day period, register the securities to which the Request
relates unless such Request is withdrawn; and (y) in the case of clause (ii)(B)
of this paragraph, the Company may not delay the filing of the registration
statement for more than thirty (30) days from the date of the Request unless
such Request is withdrawn.

 

(c)                                  Piggy-back Registration Rights.  If (but
without any obligation to do so) at any time during the five (5) year period
commencing on the Issue Date, the Company proposes to register (including for
this purpose a registration effected by the Company for securityholders other
than the Holder) any of its securities under the Act in connection with the
public offering of such securities solely for cash (other than a registration on

 

7

--------------------------------------------------------------------------------


 

Form S-4, Form S-8 or any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities), the Company shall, each such
time, promptly give the Holder written notice of such registration.  Upon the
written request of the Holder given within twenty (20) days after receipt of
such written notice from the Company, the Company shall, subject to the
provisions of this Section 8, cause to be registered under the Act all of the
Registrable Securities that the Holder has requested to be registered; and
provided further, however, that the Registrable Securities shall be subject to
restrictions on transfer for forty-five (45) days after the effective date of
the subject registration statement.  The inclusion of any of the Holder’s
Registrable Securities in a registration statement filed by the Company and
declared effective by the Securities and Exchange Commission (“SEC”) shall be
deemed to be the exercise by such Holder of the piggy-back registration rights
granted herein to such Holder.

 

(d)                                 Obligations of the Company.  Whenever
required hereunder to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as reasonably possible:

 

(i)                                     Prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective, and, upon
the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for at least
twelve (12) months.

 

(ii)                                  Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Act with respect to the disposition of all
securities covered by such registration statement.

 

(iii)                               Furnish to the Holders such numbers of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the Act, and such other documents as they may reasonably
request in order to facilitate the disposition of Registrable Securities owned
by them.

 

(iv)                              Use its best efforts to register and qualify
the securities covered by such registration statement under the securities laws
of such jurisdictions as shall be reasonably requested by the Holders for the
distribution of the securities covered by the registration statement, provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such jurisdiction.

 

(v)                                 In the event of any underwritten public
offering, enter into and perform its obligations under an underwriting agreement
with terms generally satisfactory to the managing underwriter of such offering.

 

8

--------------------------------------------------------------------------------


 

(vi)                              Notify the Holders, promptly after the Company
shall have received notice thereof, of the time when the registration statement
becomes effective or any supplement to any prospectus forming a part of the
registration statement has been filed.

 

(vii)                           Notify the Holders of any stop order suspending
the effectiveness of the registration statement and use its reasonable best
efforts to remove such stop order.

 

(e)                                  Furnish Information.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant hereto that the Holder, having chosen to have its Registrable
Securities included for registration, shall furnish to the Company such
information regarding the Holder, its Registrable Securities and the intended
method of disposition of such securities as shall be required to effect the
registration thereof.  The Holder shall be required to represent to the Company
that all such information which is given is complete and accurate in all
material respects.  The Holder shall deliver to the Company a statement in
writing from the beneficial owners of such securities that such beneficial
owners bona fide intend to sell, transfer or otherwise dispose of such
securities.

 

(f)                                    Expenses.

 

(i)                                     Registration Expenses.  All expenses
incurred by the Company in complying with Subsections 8(b), 8(c) and 8(d)
hereof, including without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, “Blue Sky” fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company which shall be paid in any event by the Company) shall be borne by the
Company.

 

(ii)                                  Selling Expenses.  All underwriting
discounts, underwriters’ expense allowance, and selling commissions applicable
to the sale of Registrable Securities by the Holders and all fees and
disbursements of any special counsel (other than the Company’s regular counsel)
shall be borne by the Holders of the Registrable Securities so registered pro
rata on the basis of the number of Registrable Securities so registered.

 

(g)                                 Underwriting Requirements.  All Holders
proposing to distribute their Registrable Securities through an underwriting in
which the Company has proposed or is proposing to participate, shall (together
with the Company and any other Holders distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for underwriting by the Company and
perform their obligations thereunder.  Notwithstanding any other subsection of
this Section 8, at the request of the managing underwriter, the Holder shall
delay the sale of Registrable Securities which such Holder has requested be
registered hereunder for up to 90 days following the effective date of the
registration statement.  If any Holder disapproves of the terms of any such
underwriting, such Holder

 

9

--------------------------------------------------------------------------------


 

may elect to withdraw therefrom by written notice to the Company and the
managing underwriter.  Any Registrable Securities excluded or withdrawn from
such underwriting shall not be withdrawn from such registration except at the
election of the Holder.

 

(h)                                 Delay of Registration.  No Holder shall have
any right to obtain or seek an injunction restraining or otherwise delaying any
such registration as the result of any controversy that might arise with respect
to the interpretation or implementation of this section.

 

(i)                                     Indemnification.  In the event that any
Registrable Securities are included in a registration statement pursuant hereto:

 

(i)                                     To the extent permitted by law, the
Company will indemnify and hold harmless each Holder, the officers, directors,
partners and legal counsel of each Holder, any underwriter (as defined in the
Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which they may
become subject under the Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively, a “Violation”):  (A) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto; (B) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or (C) any violation or
alleged violation by the Company of the Act, the Exchange Act, any applicable
state securities law or any rule or regulation promulgated under the Act, the
Exchange Act or any applicable state securities law; and the Company will
reimburse the Holder for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Subsection 8(i)(i) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld), nor shall the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in said
registration statement, said preliminary prospectus, said final prospectus or
said amendment or supplement in reliance upon and in conformity with information
furnished by such Holder or any other Holder, for use in the preparation
thereof; and further

 

10

--------------------------------------------------------------------------------


 

provided, however, that the foregoing indemnity agreement is subject to the
condition that, insofar as it relates to any untrue statement, alleged untrue
statement, omission or alleged omission made in any preliminary prospectus but
eliminated or remedied in a subsequent or final prospectus, such indemnity
agreement shall not inure to the benefit of any underwriter or broker, if a copy
of such a subsequent or final prospectus was not sent or given to such person
with or prior to the confirmation of the sale of such securities to such person.

 

(ii)                                  To the extent permitted by law, each
selling Holder will indemnify and hold harmless the Company, its directors, its
officers, its employees, any person who controls the Company within the meaning
of the Act or the Exchange Act, any underwriter (within the meaning of the Act)
for the Company and any person who controls such underwriter against any losses,
claims, damages or liabilities (joint or several) to which the Company or any
such director, officer, employee, controlling person, or underwriter or
controlling person may become subject, under the Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with information furnished by the Holder
expressly for use in connection with such registration; and the Holder will
reimburse any legal or other expenses reasonably incurred by the Company or any
such director, officer, employee controlling person, underwriter or controlling
person thereof, in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Subsection 8(i)(ii) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld.

 

(iii)                               Promptly after receipt by an indemnified
party under this Subsection 8(i) of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Subsection 8(i), notify the indemnifying party in writing of the commencement
thereof and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly notified, to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party shall have the right to retain its own counsel, with the fees
and expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding.  The failure to notify an indemnifying party within a reasonable
time of the commencement of any such action, to the extent prejudicial to its
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Subsection 8(i), but the omission
so to

 

11

--------------------------------------------------------------------------------


 

notify the indemnifying party will not relieve it of any liability that it may
have to any indemnified party otherwise than under this Subsection 8(i).

 

(j)                                     Reports Under Exchange Act.  Following
registration of the Company’s securities under the Exchange Act and with a view
of making available to the Holders the benefits of Rule 144 promulgated under
the Act and any other rule or regulation of the SEC that may at any time permit
a Holder to sell securities of the Company to the public without registration,
the Company agrees to:

 

(i)                                     use its best efforts to make and keep
public information available, as those terms are understood and defined in
Rule 144, at all times; and

 

(ii)                                  use its best efforts to file with the SEC
in a timely manner all reports and other documents required of the Company under
the Act and the Exchange Act.

 

(k)                                  Termination of the Company’s Obligations.

 

(i)                                     The Company shall have no obligations
pursuant to Subsections 8(b) or 8(c) with respect to any request made by the
Holder after May 26, 2008.

 

(ii)                                  Notwithstanding any provision hereof to
the contrary, the Company shall not be required to effect any registration under
the Act or under any state securities laws on behalf of any Holder or Holders
if, in the opinion of counsel for the Company, the offering or transfer by such
Holder or Holders in the manner proposed (including without limitation, the
number of shares proposed to be offered or transferred and the method of
offering or transfer) is exempt from the registration requirements of the Act
and the securities or “Blue Sky” laws of applicable states.

 

(iii)                               The Company’s obligations under Sections
8(b) and 8(c) shall terminate with respect to a particular Holder at such time
as Rule 144, or another similar exemption, is available for the sale, without
registration, of all of such Holder’s Registrable Securities in any three (3)
month period; provided, however, and subject to compliance with the requirements
of Rule 144, that the Company shall consent to such Rule 144 sale and provide
the appropriate legal opinion to the transfer agent of the Company so as allow
the Rule 144 transfer or legend removal to occur as may be appropriate.

 

(l)                                     Holder’s Acceptance of Obligations. 
Acceptance of this Warrant by its Holder(s) shall be deemed to constitute the
unqualified acceptance by the Holder of all of the terms and conditions set
forth herein.

 

12

--------------------------------------------------------------------------------


 

9.                                      Approvals.

 

The Company shall from time to time use its best efforts to obtain and continue
in effect any and all permits, consents, registrations, qualifications and
approvals of governmental agencies and authorities and to make all filings under
applicable securities laws that may be or become necessary in connection with
the issuance, sale, transfer and delivery of this Selling Agent’s Warrant, the
issuance of securities on any exercise hereof, and if any such permits,
consents, qualifications, registrations, approvals or filings are not obtained
or continued in effect as required, the Company shall immediately notify the
Holder hereof.

 

10.                               Survival.

 

All agreements, covenants, representations and warranties herein shall survive
the execution and delivery of this Selling Agent’s Warrant and any investigation
at any time made by or on behalf of any parties hereto and the exercise, sale
and purchase of this Selling Agent’s Warrant for three years.

 

11.                               Remedies.

 

The Company agrees that the remedies at law of the Holder, in the event of any
default or threatened default by the Company in the performance or compliance
with any of the terms of this Selling Agent’s Warrant, may not be adequate and
such terms may, in addition to and not in lieu of any other remedy, be
specifically enforced by a decree of specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise.

 

12.                               Notices.

 

All demands, notices, consents and other communications to be given hereunder
shall be in writing and shall be deemed duly given when delivered personally or
five days after being mailed by first class mail, postage prepaid, properly
addressed, as follows:

 

If to the Company, to:

 

 

 

 

Vista Medical Technologies, Inc.

 

 

2101FaradayAvenue

 

 

Carlsbad, CA 92008

 

 

Attention:  Chief Financial Officer

 

 

 

 

 

 

With a copy by

 

 

contemporaneous like means, to:

 

Heller Ehrman White & McAuliffe, LLP

 

 

4350 La Jolla Village Dr., 7th Floor

 

 

San Diego, CA 92122

 

 

Attention:  Michael S. Kagnoff, Esq.

 

 

 

If to the Holder, to:

 

Dawson James Securities,

 

 

A Division of Viewtrade Financial

 

13

--------------------------------------------------------------------------------


 

 

 

6400 NW 6 Way

 

 

Suite 310

 

 

Ft. Lauderdale, FL 33309

 

 

Attention:  Robert Keyser

 

 

 

With a copy by

 

 

 

 

contemporaneous like means, to:

 

 

Blank Rome LLP

 

 

1200 North Federal Highway, suite 417

 

 

Boca Raton, FL 33432

 

 

Attention: Bruce C. Rosetto, Esq.

 

The Company and each Holder may change such address at any time or times by
notice hereunder to the other.

 

13.                               Amendments; Waivers; Terminations; Governing
Law; Headings.

 

This Selling Agent’s Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.  This Selling Agent’s Warrant shall be governed by and construed and
interpreted in accordance with the laws of the State of Florida.  The headings
in this Selling Agent’s Warrant are for convenience of reference only and are
not part of this Selling Agent’s Warrant.

 

DATED: May 26, 2004

 

 

VISTA MEDICAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ Michael H. Owens

 

 

14

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

(To be executed upon transfer of Selling Agent’s Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                     the right represented by the within Selling Agent’s
Warrant, No. SAW-1, as such right may apply to        shares of Common Stock
which are the subject of the within Selling Agent’s Warrant, together with all
rights, title and interest therein, and does hereby irrevocably constitute and
appoint                      attorney to transfer such Selling Agent’s Warrant
on the warrant register of the within named Company, with full power of
substitution.

 

DATED:

 

 , 2004.

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

(Signature must conform in
all respects to name of
Holder as specified on the
face of the Selling Agent’s
Warrant)

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SUBSCRIPTION

 

(To be completed and signed only upon an exercise of the Selling Agent’s Warrant
in whole or in part)

 

TO:                

 

The undersigned, the Holder of the attached Selling Agent’s Warrant (“Warrant”),
hereby irrevocably elects to exercise the purchase right represented by the
Warrant for, and to purchase thereunder,            shares of Common Stock (as
such term is defined in the Selling Agent’s Warrant dated                , 2004,
from                to Viewtrade Financial or its assignees (or other securities
or property), and herewith makes payment of $           therefor in cash, by
certified or official bank check or such other form of payment as may be
permitted under the Warrant.  The undersigned hereby requests that the
Certificate(s) for such securities be issued in the name(s) and delivered to the
address(es) as follows:

 

Name:

 

 

Address:

 

 

Social Security Number:

 

 

Deliver to:

 

 

Address:

 

 

 

If the foregoing Subscription evidences- an exercise of the Selling Agent’s
Warrant to purchase fewer than all of the Shares (or other securities or
property) to which the undersigned is entitled under such Selling Agent’s
Warrant, please issue a new Selling Agent’s Warrant, of like date and tenor, for
the remaining portion of the Selling Agent’s Warrant (or other securities or
property) in the name(s), and deliver the same to the address(es), as follows:

 

Name:

 

 

Address:

 

 

 

DATED:               , 200 

 

 

 

(Social Security or Taxpayer Identification  (Name of Holder)

(Number of Holder)

 

 

 

 

(Signature of Holder or Authorized
Signatory)

 

 

 

Signature Guaranteed:

 

 

 

 

 

--------------------------------------------------------------------------------